Mr. Justice Linscott delivered the opinion of the court: This claim is for the sum of $538.04, and was for g*oods purchased for the use of the new Illinois State Penitentiary, at Stateville, Illinois. An itemized statement appears in the record. Claimant also asks the sum of $22.51 as interest because of deferred payment. The claim was filed July 6, 1934. The goods were received by the State with invoices that were not received within time to be paid out of the then biennium appropriation. “Where the facts are undisputed that the State received supplies as ordered by it and that the bill was not presented for payment before the lapse of the appropriation out of which it could be paid, an award for the amount due will be made.” Shell Petroleum Corp. vs. State, 7 C. C. R., 224. The claim for interest, however, in the amount of $22.51 will be denied for the reason that mere delay of payment or the defense of a suit does not authorize interest to be allowed under Section 2 of our Interest Statute, providing for interest on money withheld by any unreasonable and vexatious delay of payment. An award in the sum of $538.04 is hereby made in favor of claimant.